Citation Nr: 0011725	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  95-12 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
postoperative residuals of a left knee meniscectomy, with 
degenerative joint disease and patellofemoral malalignment.


REPRESENTATION

Appellant represented by:	The American Legion




INTRODUCTION

The veteran served on active duty from October 1989 to 
October 1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in June 
1994 by the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (MROC) in Wichita, Kansas, wherein 
service connection was established for postoperative 
residuals of a left knee meniscectomy and a 0 percent rating 
was assigned therefor, effective from October 1993.  An 
appeal as to the rating assigned followed, and by rating 
action in February 1995, the MROC increased the rating from 0 
to 10 percent, effective from October 1993.  Since the 
increase effected did not constitute a full grant of the 
benefit sought, the issue remained in appellate status, see 
AB v. Brown, 6 Vet. App. 35, 39 (1993), and the Board in 
April 1997 remanded the matter to the MROC for further 
development.  While the case remained in remand status, the 
MROC in April 1999 granted service connection for 
patellofemoral malalignment of the left knee and continued 
and confirmed the previously assigned 10 percent rating based 
on the veteran's left knee disability, inclusive of 
patellofemoral malalignment.  

Upon return of the case to the Board in September 1999, the 
Board again remanded the case, based on a change in 
jurisprudence effected by the United States Court of Appeals 
for Veterans Claims (Court) in Fenderson v. West, 12 Vet. 
App. 119 (1999) and the need for more current and 
comprehensive medical findings as to the severity of the 
veteran's service-connected left knee disorder.  The MROC, in 
a rating action effected in December 1999, confirmed and 
continued the previously assigned 10 percent evaluation for 
service-connected disability of the left knee.


REMAND

It is noted that, pursuant to Stegall v. West, 11 Vet. App. 
268, 271 (1998), the Court has held that a remand by the 
Board confers upon the veteran or other claimant, as a matter 
of law, the right to compliance with the Board's remand 
order.  Moreover, the Court has further held that the Board 
itself errs when it fails to ensure compliance with the terms 
of its remand.  Id.  

As part of the Board's remand in September 1999, the MROC was 
to contact the veteran for the purpose of requesting that he 
identify all VA and non-VA treatment received for his left 
knee disorder since 1998 and, then, based on the foregoing 
information, the MROC was to obtain copies of all pertinent 
medical records for inclusion in the veteran's claims folder.  
It is shown that, in October 1999, the MROC sent the veteran 
a written request for the names and addresses of all health 
care providers who had treated him for his left knee since 
1998, to which the veteran failed to respond.  The VA did, 
however, obtain VA medical records.  As the veteran and not 
the MROC was responsible for the failure to obtain any 
existing private updated medical records , no Stegall 
violation is indicated as to this matter.

The MROC was also tasked with readjudication of the veteran's 
claim for an initial rating in excess of 10 percent for 
postoperative residuals of a left knee meniscectomy, with 
degenerative joint disease and patellofemoral malalignment.  
Specific reference was made by the Board in the body of the 
remand to the holding of the Court in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (at the time of an initial rating, 
separate or staged ratings may be assigned for separate 
periods of time based on the facts found) in terms of the 
issue being one of initial rating, and, more particularly, 
entitlement to an initial rating in excess of 10 percent for 
the veteran's left knee disorder from October 3, 1993, to the 
present.  

In addition, the Board in its remand asked that the veteran 
be afforded a VA orthopedic examination, and such was 
accomplished in November 1999.  However, the examination does 
not conform to those criteria set forth in 38 C.F.R. §§ 4.40, 
4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  A Stegall 
violation is thus found as to the report of the orthopedic 
examination.  


The MROC in its rating decision of December 1999, following 
entry of the Board's September 1999 remand, failed to address 
the issue of initial rating of the disability in question 
presented by Fenderson and did not in any way consider the 
question of separate or staged ratings for the service-
connected left knee disorder, dating to October 1993.  
Moreover, the MROC in its rating decision of December 1999 
listed the veteran's patellofemoral malalignment as a 
nonservice-connected disability, when in fact a grant of 
service connection therefor had been effectuated by the MROC 
in April 1999.  None of foregoing defects was in any way 
cured by the supplemental statement of the case subsequently 
furnished to the veteran.  To this extent, the MROC has 
failed to comply with the Board's remand and further 
corrective action is deemed necessary to ensure the veteran's 
receipt of due process of law.  See Stegall, supra.  

Finally, the veteran's attention is directed to the following 
regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (1999).

Under the circumstances of this case, the Board finds that 
further action is needed.  Accordingly, this case is again 
REMANDED to the MROC for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated him for 
left knee complaints in recent years.  
Thereafter, the RO should obtain legible 
copies of all records that have not 
already been obtained, including any 
generated at the Topeka and Kansas City 
VAMCs and from the Eastern Kansas HCS.

2.  Following completion of the above 
action, the veteran should be afforded VA 
orthopedic examination to determine the 
current severity of the service connected 
left knee disability.  The claims folder 
must be made available to the examiner 
for review prior to the examination.  All 
necessary diagnostic testing should be 
done to determine the full extent of all 
disability present.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history.  

The orthopedic examiner should be asked 
to describe all manifestations of the 
left knee disability, to include whether 
there are any findings of subluxation, 
instability, locking, swelling, or loss 
of range of motion.  Any instability 
should be described as mild, moderate or 
severe.  If there is limitation of 
motion, the ranges of motion should be 
given in degrees.  For VA purposes, 
normal flexion is to 140 degrees and 
normal extension is to 0 degrees.  The 
examiner should be asked to determine 
whether the knee exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service connected disability; and, if 
feasible, these determinations must be 
expressed in terms of the degree of 
additional range of motion loss or 
ankylosis (which should be described in 
degrees) due to any weakened movement, 
excess fatigability, or incoordination.  
Finally, the examiner should be asked to 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the knee is used 
repeatedly over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis (express in degrees) due to 
pain on use or during flare-ups.  If the 
examiner is unable to make any 
determination, it should be so indicated 
on the record.  The factors upon which 
any medical opinion is based should be 
set forth for the record.  

The examiner should describe any scars 
resulting from the service connected 
disability and note whether any scars are 
painful and tender on objective 
demonstration or poorly nourished with 
repeated ulceration.  The factors upon 
which any medical opinion is based should 
be set forth for the record.  

3.  The MROC is asked to readjudicate the 
issue of the veteran's entitlement to an 
initial rating in excess of 10 percent 
for postoperative residuals of a left 
knee meniscectomy, with degenerative 
joint disease and patellofemoral 
malalignment, pursuant to Fenderson, 
supra, to include the question of whether 
separate or staged ratings are for 
assignment from October 3, 1993, to the 
present.  If the benefit sought on appeal 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case as to 
the MROC's action involving the above-
noted issue.  If the veteran does not 
appear for the examination, the MROC 
should consider the applicability of 
38 C.F.R. § 3.655.  In addition, the 
letter notifying the veteran of the date 
and place of the examination and 
containing the address to which the 
notification was sent should be included 
in the claims folder.  The veteran and 
any representative should then be 
afforded a reasonable period for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument on the matter 
the Board has remanded to the MROC while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995); Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purpose of this remand 
is to obtain compliance with the Board's earlier remand, 
thereby preserving the veteran's due process rights.  No 
inference should be drawn regarding the final disposition of 
the claim in question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall, supra.  Moreover, this claim must be 
afforded expeditious treatment by the MROC.  The law requires 
that all claims that are remanded by the Board or the Court 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44- 8.45 and 38.02-38.03.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


 

